      Case 4:17-cv-03077 Document 38 Filed on 05/07/19 in TXSD Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 CINDY SILVA, on Behalf of Herself               §
and on Behalf of All Others similarly            §
situated,                                        §
                                                 §           CASE NO. 4:17-cv-03077
               Plaintiff,                        §
                                                 §
v.                                               §
                                                 §
INTEC COMMUNICATIONS, LLC,                       §
                                                 §
               Defendant.                        §

                  JOINT MOTION FOR APPROVAL OF SETTLEMENT
                          AND MOTION TO STAY CASE

       Plaintiff Cindy Silva, on behalf of himself and on behalf of all others similarly situated,

(“Plaintiff”) and Defendant Intec Communications, Inc. (“Defendant”) file this Joint Motion for

Approval of Settlement and Motion to Stay would respectfully show the Court the following:

                                     I.        INTRODUCTION

       Plaintiff and Defendant have reached a settlement of the pending dispute concerning

unpaid overtime wages under the Fair Labor Standards Act, 29 U.S.C § 201 et seq. (“FLSA”). The

settlement provides current and former employees who were alleged to have been paid on a piece

rate basis and for employees who alleged that they were not paid for all hours worked, a settlement

for possible wage and hour claims.     On June 2, 2017, Plaintiff Silva filed this collective action

lawsuit. (Doc. 1). The central allegation was that Defendant failed to pay her overtime when she

worked more than 40 hours each week. Plaintiff was paid on a piece rate basis (admittedly without

overtime pay) and later, on an hourly basis.

       On February 6, 2018, this Court granted the Parties’ Joint Stipulation for Conditional

Certification. (Doc. 17). The Court certified the following class:


                                                 1
       Case 4:17-cv-03077 Document 38 Filed on 05/07/19 in TXSD Page 2 of 9



                   All current and former technicians, and all employees with
                   substantially similar duties, who worked for Intec Communications,
                   LLC at any time from October 31, 2014 to the present.

(Id. at page 1).

        Afterwards, 76 individuals joined this case as Opt-In Plaintiffs.1 The settlement at issue

resolves the claims of the Plaintiff and Class Members.

        During the discovery period, Defendant provided Plaintiff’s Counsel with pay and time

records for the Class Members during the relevant time period covered by this lawsuit. Using

these records, the Parties calculated the damages they believed could be available to the Class

Members. On January 14, 2019, the Parties attended private mediation with Gloria Portella, a

mediator with extensive experience in wage and hour litigation. During mediation, the Parties

discussed the potential damages owed to the Plaintiff and Class Members, the applicable statute

of limitations, and the merits of the case. Through the efforts of Ms. Portella, the Parties were able

to reach a settlement. In particular, Ms. Portella made a mediator’s proposal that both sides

accepted. Now the Parties request that the Court approve this settlement. The final terms of the

settlement are reflected in the attached Exhibit “1.”

                               II.      ARGUMENTS AND AUTHORITIES

        “Ordinarily there [is] no need” for the Court to approve the settlement of a “dispute

between employer and employees [because] people may resolve their own affairs, and an accord

and satisfaction bars a later suit.” Walton v. United Consumer Club, Inc., 786 F.2d 303, 306 (7th

Cir. 1986). However, this case involves claims for unpaid overtime wages brought pursuant to the

FLSA, which is “designed to prevent consenting adults from transacting about minimum wages




1
  On May 7, 2019, 31 of the opt-in plaintiffs were withdrawn because they either had released all of their claims in
the prior FLSA litigation against Defendant or they did not fall within the class definition.

                                                         2
      Case 4:17-cv-03077 Document 38 Filed on 05/07/19 in TXSD Page 3 of 9



and overtime pay.” Id. “Courts therefore have refused to enforce wholly private settlements.” Id.,

citing Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352 (11th Cir. 1982).

        Instead, most courts recognize only two valid ways by which an individual can release or

settle a FLSA claim: (1) a DOL-supervised settlement under 29 U.S.C. § 216(c); or (2) a court-

approved stipulation of settlement. Lynn’s Food Stores, 679 F.2d at 1353; Jarrard v. Southeastern

Shipbuilding Corp., 163 F.2d 960 (5th Cir. 1947) (enforcing a state court stipulated judgment

entered upon disputed issues of both law and fact as res judicata to bar a federal FLSA suit).

Settlements in the context of litigation, where there are bona fide issues in dispute and where

employees are represented by “an attorney who can protect their rights under the statute” are

subject to approval by district courts “in order to promote the policy of encouraging settlement of

litigation.” Lynn Food, 679 F.2d at 1354.

        When reviewing a proposed FLSA settlement, the district court must “scrutiniz[e] the

settlement for fairness” and decide whether the proposed settlement is a “fair and reasonable

resolution of a bona fide dispute over FLSA provisions.” Lynn’s Food, 679 F.2d at 1353, 1355.

The endorsement of a proposed FLSA settlement by counsel for both parties is a “factor that

weighs in favor of approval” of an FLSA settlement agreement because “counsel for each side

possess[es] the unique ability to assess the potential risks and rewards of litigation.” Quintanella

v. A&R Demolition, Inc., 2008 U.S. Dist. LEXIS 37449, at *14 (S.D. Tex. May 7, 2008).

        The Parties agree that the settlement is fair and represents a reasonable compromise of the

disputed issues in this case.

   A.      The terms of the settlement provide for substantial compensation for the claims
           raised in the lawsuit.

        The Parties’ settlement is fair and reasonable and provides fair compensation to the

Plaintiff and Class Members. Each Plaintiff’s actual pay and time records were reviewed and an

                                                 3
      Case 4:17-cv-03077 Document 38 Filed on 05/07/19 in TXSD Page 4 of 9



estimated amount owed for each Plaintiff was calculated. The total amount owed for each

individual was then added together to determine the amount owed for the Class.

       The settlement is fair and reasonable because the amount is greater than the amount owed

on not only the standard two year statute of limitations under the FLSA, but three year limitations

period. The damages owed under the three year limitations period was calculated at $20,328.24.

Thus, each Plaintiff and Class Member will be entitled to a recovery from this settlement that is

greater than the back wages due under the three year limitations period.

       The recovery reached in the Settlement Agreement is also significant given that the Parties

disagreed over the merits of the case. The Plaintiff argued that the Class Members were not paid

for all hours worked after the Class Members were converted to hourly pay. Defendant countered

that that when the Plaintiff and Class Members were paid on an hourly basis, they received all

overtime wages due to them. Further, the Parties disagreed as to whether the Plaintiff could satisfy

his burden to demonstrate that Defendants acted willfully, which in turn affects whether Plaintiff

could recover damages for two (2) years or three (3) years prior to the filing of the Complaint. See

29 U.S.C. § 255. The Parties also disagreed as to whether Defendant would satisfy its burden of

proving good faith and reasonableness and, consequently, the extent to which liquidated damages

could be awarded in the case.

       Due to the directly conflicting factual allegations and differing views on the applicable law,

the Parties believe that the amounts reflected in the Settlement Agreement are in the best interest

of the Class Members. In particular, the Settlement Agreement allows the Plaintiff and Class

Members to recover an amount that is more than their alleged unpaid wages.

       More importantly, the settlement allows the Parties to resolve the claims at issue without

the necessity or delay of trial and possible appeals. In exchange for these payments, the Class



                                                 4
      Case 4:17-cv-03077 Document 38 Filed on 05/07/19 in TXSD Page 5 of 9



Members will agree to release Defendant from any and all claims they may have related to wages,

back pay and overtime.

   B.      The settlement is fair and reasonable in light of the uncertainty of the outcome.

        The proposed Settlement Agreement is fair to the Plaintiff and Class Members because it

provides for a settlement for the Plaintiff and Class Members with damages calculated based upon

the actual records for the Class, which each Class Member allocated a separate amount based upon

his/her dates of employment, hours worked, and total pay.

        The settlement allows each Class Member to receive an amount from the settlement fund

that is based upon each individual’s proportionate share of the total damages available to all Class

Members in the aggregate, net of attorneys’ fees and costs. That is, hypothetically, if a Class

Member is owed $2,000 and the total settlement amount is $100,000, his proportionate share of

the settlement is two percent (2%) and he will receive that percentage of the settlement proceeds

after fees and costs have been deducted. The pro rata allocation to each Class Member is set forth

on Exhibit B to the Settlement Agreement.

        As part of the settlement, the Parties agreed to a Class Representative Award for Cindy

Silva. Otherwise known as a “service payment” or “incentive award,” this amount is in addition

to her pro rata settlement share. In light of the efforts resulting in a settlement on behalf of the

Class Members, the valuable contributions Ms. Silva made throughout the litigation, particularly

in its initial phases, and the significant risk to her reputation and future employment, Plaintiff

submits that the incentive award is reasonable.

   C.      The Parties have agreed on a fair and reasonable notice plan to administer the
           settlement.

        The Parties have agreed to self-administer this settlement. The release of claims to the

Class Members is a wage and hour release only, and not a broad release of all imaginable claims.

                                                  5
      Case 4:17-cv-03077 Document 38 Filed on 05/07/19 in TXSD Page 6 of 9



In exchange, Defendant will issue payments to the Class Members for nine months after approval

of the settlement. This payment plan is to be secured by an Agreed Judgment – attached as Exhibit

“B” to the Settlement Agreement. The Parties have asked that the Court stay this case during the

period of time when Defendant is issuing the payments. In the event that Defendant defaults,

Plaintiff has the right to file the Agreed Judgment and seek enforcement.

   D.       The attorneys’ fees sought are fair and reasonable.

         Additionally, the amount for attorneys’ fees are fair and reasonable. The FLSA provides

that a Court “shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a

reasonable attorney’s fee to be paid by the defendant, and the costs of the action.” 29 U.S.C. §

216(b). Plaintiff’s Counsel seeks a 33.33% percent fee for the work performed on behalf of the

Class.

         Plaintiff’s Counsel investigated the claims, engaged in significant motion practice, deposed

several witnesses, retained an accounting expert, analyzed pay data, managed communication with

all Class Members, and performed other work that resulted in a settlement. When evaluating a

claim for fees, a party’s success in the litigation is the “most critical.” Hensley v. Eckerhart,

461 U.S. 424, 436 (1983). In determining the reasonableness of the requested attorney’s fee, the

court in Shaw v. Toshiba America Information Systems, Inc., 91 F. Supp. 2d 942 (E.D. Tex. 2000)

considered the comparative data about Rule 23 class settlements summarized by the National

Economic Research Associates. The NERA Study relied upon by the Shaw Court showed that the

average result achieved for class members was only 7% to 11% of claimed damages. Measured

against that standard, the settlement in this case is exemplary. Under Plaintiff’s theory of the case,

Plaintiff’s Counsel have successfully prevailed. They acquired a class settlement that provides

substantial recovery for each Class Member. Under Defendant’s theory, the Class Members would



                                                  6
      Case 4:17-cv-03077 Document 38 Filed on 05/07/19 in TXSD Page 7 of 9



be owed close to zero. Furthermore, the legal theories involved required substantial expertise in

the wage and hour field. Many attorneys would not have understood the nuanced arguments

asserted, nor would they have been able to discern whether the Plaintiffs even had a viable claim.

Additionally, other lawyers may not have had the expertise to ascertain and evaluate the possible

damages awards available to the Class Members in this case. Thus, the work of Plaintiff’s Counsel

provided a significant benefit to the Class Members.

    E.      The settlement should be approved by the Court.

         The terms of the settlement have been approved by Plaintiff Silva, her counsel, Defendant,

and Defendant’s counsel. The settlement was negotiated at arms’ length. The Parties entered into

the Settlement Agreement voluntarily and knowingly. The Parties agree that the terms of the

Settlement Agreement are reasonable, fair and just, and they settle all claims in this lawsuit.

         In determining whether the settlement is fair and reasonable, the Court should note that

“there is a ‘strong presumption in favor of finding a settlement fair.’” Domingue v. Sun Elec. &

Instrumentation, Inc., 2010 WL 1688793, at *1 (M.D. La. 2010) (citing Camp v. Progressive

Corp., 2004 WL 2149079, at *5 (E.D. La. 2004)). Moreover, “that th[e] settlement is the negotiated

result of an adversarial proceeding is an indication of its fairness.” Id.

         The settlement here was negotiated by attorneys who have been vigorously prosecuting

and/or defending this and similar claims for many years. Both sides have had considerable

experience in prosecuting, defending, and settling federal and state wage and hour claims

previously, and, in this case, were particularly well informed as to the facts and circumstances of

the litigation.

         After the Parties reached an agreement on the settlement, the Parties engaged in extensive

negotiations concerning the specific terms of the settlement and the scope of the release. The



                                                   7
      Case 4:17-cv-03077 Document 38 Filed on 05/07/19 in TXSD Page 8 of 9



settlement documents ultimately approved and executed by the Parties are the result of very

comprehensive discussions, as well as exhaustive and hard fought negotiations.

       Ultimately, there can be no question that this Settlement Agreement represents fair value

for the Class Members. Each Class Member will receive back wages and liquidated damages

under federal law without the risk or expense of trial. Indeed, the amounts recovered under the

settlement are fair on both a collective and individual basis.

                                      III.   CONCLUSION

       The terms of the settlement have been approved by Plaintiff, her counsel, Defendant, and

Defendant’s counsel. The settlement was negotiated at arms’ length. The Parties entered into the

Settlement Agreement voluntarily and knowingly.            The Parties agree that the terms of the

Settlement Agreement are reasonable, fair and just, and they settle all claims in this lawsuit.

Accordingly, Plaintiff requests that the Court approve the FLSA settlement.

       For the foregoing reasons, Plaintiff respectfully requests that the Court enter an order

approving the Parties’ Settlement Agreement. A proposed order is attached for the Court’s

consideration.

DATE: May 7, 2019

Respectfully submitted,

 By:/s/ Brett Field                                   By:/s/ Don Foty
 Brett Field                                          Don J. Foty
 brett@strombergstock.com                             dfoty@kennedyhodges.com
 Stromberg Stock, P.L.L.C.                            Kennedy Hodges, LLP
 Texas State Bar No. 24050596                         Texas State Bar No. 24050022
 8750 North Central Expressway, Suite 625             4409 Montrose Blvd., Suite 200
 Dallas, Texas 75231                                  Houston, TX 77006
 Telephone: (972 458-5353)                            Telephone: (713) 523-0001
                                                      Facsimile: (713) 523-1116
 Attorney for Defendant
 Intec Communications, LLC                            Lead Attorney for Plaintiff and Class Members



                                                  8
Case 4:17-cv-03077 Document 38 Filed on 05/07/19 in TXSD Page 9 of 9




                                 9
